DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4-15, 18, 20-21, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Amoah et al. (US 2005/0177150).
Regarding claim 1-2 and 4, Amoah discloses an electrosurgical generator (fig.1; generator 10) for supplying radio frequency (RF) power to an electrosurgical instrument that has been introduced to a surgical site for cutting or vaporizing tissue immersed in a saline medium [0031], the generator comprising: an internal RF delivery stage able to deliver more than 55 Joules of energy to the electrosurgical instrument (fig.9A-B, see also [0042]-[0043]); and an internal storage capacity associated with RF waveform supply of less 5 Joules (fig.8A , 9A, see also [0022]). The device of Amoah is capable of providing a high amount energy such as 55 more joules and low energy joules such as less than 5 joules within short period of time. Amoah teaches different ranges of power being delivered within ranges of time frame (see fig.8A-9B). However, Amoah does not disclose the energy that is more than 55 Joules being delivered within the within 110ms; the energy up to 230J of energy within 320ms and the energy up to 230J of energy within 320ms. However, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to have the desired energy being delivered within the desired period of time in order to achieve the desired treatment, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 5, Amoah discloses the generator according to claim 1, incorporating an RF waveform synthesis stage including at least 1 pair of RF switching transistors (fig.6).
Regarding claim 6, Amoah discloses the generator according to claim 1, incorporating an RF synthesis stage including at least 2 pairs of RF switching transistors (fig.6, see also [0081]).
Regarding claim 7, Amoah discloses the generator according to claim 6 where the RF switching transistors are configured as an H bridge circuit comprised of 2 half bridge pairs of the RF switching transistors (fig.4).
Regarding claim 8, Amoah discloses the generator according to claim 1, with a maximum peak RF voltage of less than 500V and a maximum root mean square voltage of less than 360Vrms (fig.8B).
Regarding claim 9, Amoah discloses the generator according to claim 1, further comprising a root mean square with a RF current measurement sensor coupled to a control circuit able to disable a unipolar (dc) supply to the RF stage within 1/2 of an RF cycle upon detection of an electrosurgical instrument current in excess of an allowable limit [0024].
Regarding claim 10, Amoah discloses the generator according to claim 1, with an RF current measurement sensor coupled to a control circuit able to within 1/2 of an RF cycle, alter a switching pattern of the RF transistors such that a voltage difference between centre point nodes of 2 half bridge pairs remains substantially zero, but an impedance between centre point nodes via 2 of 4 switching transistors remains less than 1 Ohmv ([0024], see also [0027]).
Regarding claim 11, Amoah discloses the generator according to claim 1 incorporating a means of computing the energy delivered to an electrode over a time interval, where the energy delivery rate is dropped to less than 300W outside of specified power surge intervals [0099].
Regarding claim 12, Amoah discloses the generator according to claim 1 incorporating a means of computing the energy delivered to an electrode over a time 
Regarding claim 13, Amoah discloses the generator according to any preceding claim 1 with a time constrained power surge interval incorporating a means of computing the impedance between the electrode poles, where RF delivery is stopped upon detection of an unacceptable impedance indicative of an absent or incomplete vapor gap or plasma within the power surge interval or optionally an impedance settling delay thereafter; with an impedance settling delay of up to 1 second; and with an unacceptable impedance being one of less than 300 Ohms and preferably less than 600 Ohms (fig.7, see also [0098]-[0099]).
Regarding claim 14, Amoah discloses the generator according to claim 1 including a means of computing the impedance between the poles of the electrode where upon initial activation of RF delivery, a during a diagnostic interval preceding commencement of RF treatment; an RF voltage of less than 180Vrms is applied, with RF treatment commencing only if a measured impedance falls within an acceptable range ([0032]-[0037]).
Regarding claim 15-18, Amoah discloses the generator according to claim 14 where an impedance falling below the acceptable range minimum acceptable impedance during the diagnostic time interval (fig.8B and 9B). Amoah also discloses different threshold for the acceptable impedance value ([0009]). However, Amoah does not disclose the value to be exactly between 10 and 180 Ohms or 20 and 400 Ohms. However, it would have been obvious to one having ordinary skill in the art at the time the application effectively filed to have the desired impedance value threshold, since it has been held that where the general conditions of a claim are disclosed in the prior art, In re Aller, 105 USPQ 233.
Regarding claim 20, Amoah discloses the generator according to claim 1 with the generator alternating between a first RF plasma delivery mode ([0015], [0017]) and a second RF non-plasma delivery mode ([0033], [0087]); wherein the generator remains in RF plasma delivery mode until an RF plasma mode impedance limit is measured to have been exceeded whereupon it switches to the RF non-plasma mode ([0019], [0023]; and the generator remains in RF non-plasma mode until the impedance falls below a RF non-plasma mode impedance limit or until a maximum non-plasma mode interval has elapsed (fig..8A-B, [0023], [0087], see also [0092]-[0100]). However, Amoah does not disclose with a waveform voltage amplitude during the RF plasma delivery mode being greater than 220Vrms and the voltage during RF non-plasma delivery mode being less than 180Vrms and the oltage during RF non-plasma delivery mode being less than 180Vrms. However, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to have waveform voltage amplitude during the RF plasma delivery mode being greater than 220Vrms and the voltage during RF non-plasma delivery mode being less than 180Vrms in order to achieve the desired treatment, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 21, Amoah discloses the generator according to claim 20 where the RF plasma mode impedance limit is greater than 750 Ohms (fig.8B). 
Regarding claim 23, Amoah discloses the generator according to claim 20 where the RF plasma mode impedance limit is adjustable between 400 and 1600 Ohms by a sensitivity user adjustment (fig. 8B, see also [0099]).
Regarding claim 25, Amoah discloses the generator according to claim 20 where the RF non- plasma mode impedance limit is less than 120 Ohms (fig.8B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-
/TIGIST S DEMIE/Examiner, Art Unit 3794